Citation Nr: 1535343	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right ear disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from November 30, 1944, to December 19, 1944.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the RO in Louisville, Kentucky.


REMAND

In August 2001, the Veteran submitted his original claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for hearing loss and other residuals of a right ear disorder resulting from VA treatment in March 2000.  In an April 2003 rating decision, the RO denied the claim.  Then, in January 2004, after the Veteran submitted supporting statements for this matter in 2003, the RO continued to deny the claim on the merits.  In February 2004, the Veteran filed a notice of disagreement with the January 2004 rating decision.  Although a statement of the case was issued in April 2006, the Veteran did not perfect the appeal of this claim.  

In February 2008, the Veteran submitted a claim to reopen the issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right ear disorder.  After the claim to reopen this issue was denied in the May 2008 and March 2009 rating decisions, the Veteran perfected an appeal and the claim was certified to the Board for appellate review.  After the matter was remanded for additional development in December 2010, the Board reopened the claim and remanded the matter to the RO for additional development and readjudication in October 2013.  This matter was again remanded to the RO for additional development in January 2015. 

A longitudinal review of the record reveals that the Veteran has contended that medical professionals at Lexington VA Medical Center (VAMC) improperly installed a tube in his right ear in March 2000 that caused a hole in his right ear drum.  He indicated that that a right ear disorder resulted from this VA treatment, including right ear hearing loss and vertigo.  The Veteran stated that a specialist told him that the tube should not have been put in the ear.  He indicated that he had to have follow-up surgery at a private facility, identified as Shea Clinic, to remove the tube and patch the ear drum.  The Veteran maintained that his right ear problems were caused by inexperienced clinicians, which could have been prevented if experienced specialists had treated him.  

In a recent August 2015 statement, the Veteran's representative raised an entirely new argument and theory for entitlement pertaining to the matter on appeal, contending that the Veteran was not informed of the risk of additional disability as a result of his right ear surgical procedure pursuant to informed consent regulations under 38 C.F.R. § 17.32.  The representative asserted that unless the specific risks were delineated and the Veteran accepted the specific risk over his signature, then he was neither informed nor consented to the March 2000 surgical procedure.

Evidence of record shows that the Veteran had a tube placed in his right ear without difficulty on March 15, 2000, at the Lexington VAMC Otolaryngology Clinic by a resident physician.  At that time, the Veteran had a history of right ear hearing loss, with a conductive component and benign paroxysmal positional vertigo.  He also had a history of a fall off of a roof in October 1997, which resulted in dizziness and balance problems.  

Due to the representative's new argument and theory for entitlement seven years into the current appeal, a review of the record reveals that further development on this matter is warranted.  VA treatment notes of record do not include a copy of the full informed consent document from the Veteran's right ear surgical procedure on March 15, 2000, at the Lexington VAMC Otolaryngology Clinic.  In addition, evidence of record reflects that the Veteran has received VA medical treatment for his claimed right ear and vertigo disabilities from Lexington VAMC.  As evidence of record only includes treatment records dated through October 2014 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, the Veteran has discussed receiving treatment for balance and hearing problems after sustaining a fall injury in October 1997.  Any identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).

Finally, the Board finds it necessary to remand this matter to obtain an additional VA medical opinion to adequately address whether informed consent was given by the Veteran for right ear treatment on March 15, 2000, at Lexington VAMC.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain: 1) all VA treatment records pertaining to the Veteran's claimed right ear and vertigo disorders from Lexington VAMC for the period from October 2014 to the present as well as the full informed consent document from the Veteran's right ear surgical procedure on March 15, 2000, and 2) all private treatment records pertaining to treatment for fall injuries incurred in October 1997.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, an addendum medical opinion from the VA physician who completed June 2014 and May 2015 VA medical opinions must be obtained.  If the physician is not available, a new opinion from a VA physician with the appropriate expertise must be obtained to determine whether informed consent was given by the Veteran for the March 15, 2000, treatment at Lexington VAMC.  All electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed. 

Based on a review of the entire evidence of record, to include the Veteran's statements, the examiner must provide an opinion addressing whether VA performed the right ear procedure on March 15, 2000, without the Veteran's informed consent.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The examiner must indicate what specific evidence serves as the basis of any opinion provided.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If an opinion is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

